DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
Claim Objections
Claim 82 is objected to because of the following informalities:  In line 2 of claim 82, it appears that “a” should be inserted after “comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 74 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 recites the limitation "the cold side of each peltier device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 74 should be amended to depend from claim 73.
Regarding claim 84, lines 3-4 recite “alkali metal (Li+, Na+) doped MIL-101(Cr).”  It is unclear whether this is reciting that the Li and Na ions are examples of the alkali metal, or are required to be both present together or in the alternative. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 68-70, 80-83, 85 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/035607 A1.

WO ‘607 discloses a compressed air dryer arrangement comprising two housings (2A,2B) filled with an elongate bed of an adsorbent material such as a metal organic framework (MOF) that is coated on a porous support.  Hot air is supplied by a compressor (6) to desorb water from a first housing and is then cooled to condense out water (16,17).  The cooled air is then sent to a second housing to be dried by the adsorbent.  Each housing includes an inlet and an outlet and valves which anticipate the fluid seals having a movable door or louver as recited in instant claim 80 (see figure 1, page 6, lines 17-20, page 8, lines 3-15, page 14, lines 7-22).  The ceramic material support having a specified CPSI (cells per square inch) implies a honeycomb material (page 10, lines 4-26) and will necessarily have a dimension greater than 0.5mm.  The adsorbent includes a binder material such as methyl cellulose (claims 1, 4, 17).

The instant claims differ from the disclosure of WO ‘607 in that the adsorbent includes at least 50 wt% MOF and 0.2-5 wt% binder, and that the bed has a circular or regular polygon cross section.  Absent a proper showing of criticality or unexpected results, the amount of adsorbent and binder are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to provide a cohesive unit that has sufficient adsorbent for moisture adsorption.  The shape of the supported bed is also considered to be obvious because the conventional shapes have a circular or square cross section.  A circular bed will pack the most adsorbent in a conventional adsorbent vessel, while a squared one is easy to manufacture by extrusion or molding.
Claims 71, 72 and 76-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘607 in view of Miller (2,989,383).
WO ‘607 discloses all of the limitations of the claims except that the adsorbent is coated on fin or plate heat transfer elements that extend from a heating device and that the adsorbent is housed as a packed bed between at least two elements.  Miller ‘383 discloses an adsorbent bed vessel that can house a moisture adsorbent (18) that is packed between heat transfer plates (22,122) that are connected to a source of hot or cold liquid via tubes (24,26).  The plates act as a heat sink in that they dissipate heat from the liquid tubes (see figures 1-4, col. 1, lines 13-39, col. 3, lines 1-27).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent units of WO ‘607 by using the heat exchange arrangement of Miller ‘383 in order to provide a means for avoiding undesirable temperature changes that affect the adsorption capacity of the sorbent and to accelerate adsorption or desorption steps.
Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘607 in view of Noorpoor et al. (High capacity and energy-efficient dehydration of liquid fuel 2-dimethyl amino ethyl azide (DMAZ) over chromium terephthalic (MIL-101) nanoadsorbent).
WO ‘607 discloses all of the limitation of the claim but fails to disclose a specific MOF such as those listed in claim 84.  Noorpoor et al. discloses an MIL-101(Cr) MOF for capture (see abstract).  It would have been obvious to one having ordinary skill in the art at the time of invention to modify the MOF of WO ‘607 by using the MIL-101(Cr) of Noorpoor et al. in order to provide one that is known to have a high capacity for water capture with a low desorption temperature requirement and robust cyclic performance.

Allowable Subject Matter
Claims 73, 75 and 87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 74 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl